PER CURIAM.
Appellee concedes that the issue in this case is controlled by Barnes v. State, 576 So.2d 758 (Fla. 1st DCA 1991). Accordingly, we reverse appellant’s habitual offender sentence and remand for resentencing. As in Barnes, we certify the following question as one of great public importance:
WHETHER SECTION 775.084(l)(a)l, FLORIDA STATUTES (SUPP.1988), WHICH DEFINES HABITUAL FELONY OFFENDERS AS THOSE WHO HAVE “PREVIOUSLY BEEN CONVICTED OF TWO OR MORE FELONIES,” REQUIRES THAT EACH OF THE FELONIES BE COMMITTED AFTER CONVICTION FOR THE IMMEDIATELY PREVIOUS OFFENSE?
REVERSED and REMANDED for resen-tencing.
BOOTH, SHIVERS and WEBSTER, JJ., concur.